FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 19-0970

 PS ROYAL SERVICES GROUP LP,                     §
 GP ROYAL, LLC, STEPHEN F.                       §
                                                                                 Collin County,
 PERKINS, AND S. PERKINS                         §
 INVESTMENT PROPERTIES, INC.                     §
                                                                                    5th District.
 v.                                              §
 SCOTT FISHER AND KRISTI                         §
 FISHER



                                                                              February 21, 2020

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                   April 17, 2020

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, PS ROYAL SERVICES GROUP LP, GP ROYAL,
 LLC, STEPHEN F. PERKINS, AND S. PERKINS INVESTMENT PROPERTIES, INC., pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 17th day of April, 2020.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk